Case 2:21-cr-14019-AMC Document 23 Entered on FLSD Docket 08/12/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

                              CASE NO. 21-14019-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  DONALD REID,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Shaniek Maynard Following Change of Plea Hearing [ECF No. 20]. On July 26,

  2021, Magistrate Judge Maynard held a Change of Plea hearing during which Defendant pled

  guilty to Count Two of the Indictment [ECF No. 1] pursuant to a written plea agreement

  [ECF No. 18]. Magistrate Judge Maynard thereafter issued a Report and Recommendation on

  Change of Plea [ECF No. 20]. No party has filed objections to the Report, and the time to do so

  has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 20] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Donald Reid as to Count Two of the

             Indictment is ACCEPTED;

         3. Defendant Donald Reid is adjudicated guilty of Count Two of the Indictment, which

             charges him with possession with intent to distribute fifty (50) grams or more of
Case 2:21-cr-14019-AMC Document 23 Entered on FLSD Docket 08/12/2021 Page 2 of 2

                                                        CASE NO. 21-14019-CR-CANNON


           (actual) methamphetamine, in violation of Title 21, United States Code, Sections

           841(a)(1) and (b)(1)(A)(viii).

  DONE AND ORDERED in Chambers at Fort Pierce, Florida this 11th day of August 2021.




                                                 ________________________________
                                                 AILEEN M. CANNON
                                                 UNITED STATES DISTRICT JUDGE


   cc:   counsel of record
